DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figures 1-4, and 7 are objected to under 37 CFR 1.84(m) for using shading that will not reproduce well.  Applicant should use line shading so the figures can be accurately reproduced.1  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 11 and 12 each recite “the at least one hole” (see lines 5 and 10 in claim 1). There is insufficient antecedence basis for these recitations because the claim rather states “a first hole” in the preamble thereof. In other words, it is unclear what is meant by “the at least one hole” when only “a first hole” is being introduced in the claim.  As a result, claim amendment(s) to claims 1, 11 and 12 are required to overcome the above rejection under 35 USC 112(b).  Examiner suggests to applicant to amend claims 1, 11, and 12 to recite “the first hole” rather than “the at least one hole”. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth").
Regarding claim 1, Hollingsworth discloses a pegboard hanger assembly (Hollingsworth, item holder for holding items to a perforated wall having at least one hole, Figs 1, 3, 11, 15, 16, 17, 33, 57, etc)  for mounting on a pegboard surface (Fig. 1, item holder mounted on surface of perfboard 7; col. 1, lines 34-41, discloses that including a first hole formed therethrough (Fig. 1, hole 8), the pegboard hanger assembly (Fig. 1, item holder) comprising: a hanger (Fig. 1, hanger 5 or alternatively, item holder 1) including a hanger base (Fig. 1, base portion 9) and a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7), the pin including flanged end (see annotated figure A below) and a grommet locatable on the at least one hole (Fig. 1, grommet/button fastener 12 locatable on hole 8) formed through the pegboard surface (front wall surface 10 of perfboard 7, see annotated figure A below), the grommet including a passage formed therethrough (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough) and an inwardly projecting shoulder formed within the passage of the grommet (see annotated figure A below); wherein pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, and see annotated figure A below, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A below) when the grommet is located on the at least one hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7) to secure the hanger on the pegboard surface (Fig. 1, hanger 5 alongside hanger item as a whole are secured on front wall surface 10 of perfboard 7). 



Annotated figure A for Fig. 1 of Hollingsworth

    PNG
    media_image1.png
    426
    794
    media_image1.png
    Greyscale

Regarding claim 2. Hollingsworth discloses the hanger further comprising a hook projecting from the rear surface of the hanger (Fig. 1, hook-like member 11 projecting from back of hanger 5), wherein the hook (11) is insertable through a second hole (Fig. 1, upper hole 6) of the pegboard surface (10 of 7) to further secure the hanger on the pegboard surface (Fig. 1, 11 further secures 1 or 5 to 10).
Regarding claim 3, Hollingsworth discloses the hook including an upwardly projecting end insertable through the second hole of the pegboard surface. (Fig. 1, hook-like member 11 has an upward projecting end insertable through upper hole 6 of perfboard 7; see also col. 10, in lines 40-42, the offset hook-like member 11 is inserted into a top hole 6 of the perfboard 7).
Regarding claim 4, Hollingsworth discloses wherein the upwardly projecting end curves inwards towards the hanger base such that the upwardly projecting end contacts a back of the pegboard surface (see annotated figure B below):
Annotated figure B for Fig. 1 of Hollingsworth

    PNG
    media_image2.png
    426
    788
    media_image2.png
    Greyscale

Regarding claim 5, Hollingsworth discloses wherein the upwardly projecting end is resiliently flexible relative to the hanger base (see col. 17, lines 8-14, it is mentioned that the component pieces of the item holder are made of plastic material having resiliency, thereby resiliently flexible of upwardly projecting end of 11 relative to hanger base 9).
Regarding claim 6, Hollingsworth discloses the grommet further comprising a bevel formed around an open end of the passage through the grommet (see annotated Figure C below)





Annotated figure C for Fig. 5 of Hollingsworth

    PNG
    media_image3.png
    443
    691
    media_image3.png
    Greyscale

Regarding claim 7, Hollingsworth discloses the pin further comprising a flared portion located between the flange end of the pin and the hanger base (Fig. 1, pin 41 with the bulge portion 25 (flared portion) located between flange end (see annotated figure A above) of pin 41 and base portion 9).
Regarding claim 8, Hollingsworth discloses wherein the grommet is integrally formed on the first hole of the pegboard surface (see col. 17, lines 59-62, fastener button (grommet) is said to be separate or integral according to a simplified basic embodiment of the invention). 
Regarding claim 10, Hollingsworth discloses the grommet (Figs 11 an 11a, button fastener 12) further comprising a split formed along a length of the grommet (see annotated figure D below, also col. 14, lines 13-16 which describes that both the dummy pin 12a and the (standard) button fastener 12 are depicted as being “split”, see also Fig. such that the grommet is insertable through the first hole of the pegboard surface (see annotated figure C above, button fastener 12 inserted through hole 8 of perfboard 7).
Annotated figure D 

    PNG
    media_image4.png
    759
    864
    media_image4.png
    Greyscale

Regarding claim 11, Hollingsworth discloses a pegboard hanger assembly for mounting on a pegboard surface (item holder for holding items to a perforated wall having at least one hole, Figs 1, 3, 11, 15, 16, 17, 33, 57, etc)  including a first hole and a second hole formed therethrough (Fig. 1, hole 8 (first hole) and upper hole 6 (second hole)), the pegboard hanger assembly comprising: a hanger (Fig. 1, hanger 5 or alternatively, item holder 1) including a hanger base (Fig. 1, base portion 9), a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7) and including a flanged end (see annotated figure A above), and a hook projecting from a rear surface of the hanger base hanger (Fig. 1, hook-like member 11 projecting from back of hanger 5) and a grommet locatable on the at least one hole (Fig. 1, grommet/button fastener 12 locatable on hole 8) formed through the pegboard surface (front wall surface 10 of perfboard 7, see annotated figure A above), the grommet including a passage formed therethrough (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough) and an inwardly projecting shoulder formed within the passage of the grommet (see annotated figure A below); wherein pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, and see annotated figure A above, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A above) when the grommet is located on the at least one hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7) to secure the hanger on the pegboard surface (Fig. 1, hanger 5 alongside hanger item as a whole are secured on front wall surface 10 of perfboard 7).
Regarding claim 12, Hollingsworth discloses a pegboard hanger assembly for mounting on a pegboard surface (item holder for holding items to a perforated wall having at least one hole, Figs 1, 3, 11, 15, 16, 17, 33, 57, etc)  including a first hole and a second hole formed therethrough  (Fig. 1, hole 8 (first hole) and upper hole 6 (second hole)), the pegboard hanger assembly comprising: a hanger (Fig. 1, hanger 5 or including a hanger base (Fig. 1, base portion 9), a pin projecting from a rear surface thereof (Fig. 1, pin 41 projecting from rear surface of item holder facing the perfboard 7) and including a flanged end (see annotated figure A above), and a hook projecting from a rear surface of the hanger base hanger (Fig. 1, hook-like member 11 projecting from back of hanger 5), wherein the hook is resiliently flexible relative to the hanger base, (see col. 17, lines 8-14, it is mentioned that the component pieces of the item holder are made of plastic material having resiliency, thereby resiliently flexible of of hook-like member 11 relative to hanger base 9) and a grommet locatable on the at least one hole (Fig. 1, grommet/button fastener 12 locatable on hole 8)  formed through the pegboard surface (front wall surface 10 of perfboard 7, see annotated figure A above), the grommet including a passage formed therethrough (Fig. 1, passage of grommet/button fastener 12 is where the pin 41 with the bulge portion 25 thereof penetrates therethrough) and an inwardly projecting shoulder formed within the passage of the grommet (see annotated figure A below); wherein pin projecting from the hanger is insertable through the passage of the grommet (Fig. 1, and see annotated figure A above, 41 projecting from 5 (in opposite direction) is insertable through passage of button fastener 12) and the flanged end of the pin is insertable through the shoulder of the passage of the grommet (see annotated figure A above) when the grommet is located on the at least one hole formed through the pegboard surface (Fig. 1, grommet/button fastener 12 located on hole 8 formed through the front wall surface 10 of perfboard 7) to secure the hanger on the pegboard surface (Fig. 1, hanger 5 alongside hanger item as a whole are secured on front wall surface 10 of perfboard 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth") in view of .
Regarding claim 9, Hollingsworth fails to disclose further comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface.’
However, Dorman teaches further comprising an accessory hook (see annotated figure E below; the term “accessory” in “accessory hook” is interpreted as being merely functional language and therefore carries no structural significance to further limit the corresponding structure of “accessory hook”) extending from a front face of the hanger base for supporting one or more items on the pegboard surface (the “accessory hook” as shown in annotated figure E below extends from front face of hanger base and is meant for supporting item on the pegboard surface just like the hanger does).
Annotated figure E from Dorman

    PNG
    media_image5.png
    464
    561
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hollingsworth in view of Dorman because of the following rationales. First, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Thus, it is obvious to duplicate the hanger structure so that there is an accessory hook alongside the hanger as shown in annotated figure E above. Second, the hook structure being already a well-known conventional structure, thus it is quite obvious for a person of ordinary skill in the art to provide alternative pegboard hook products with such accessory hook pending market demand.  Third, Dorman is said to be designed to hold a maximum of 10 lb (which is relatively heavy load), therefore, one would be motivated to search for such higher load carry pegboard hook based upon individual usage requirement.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 5855347, hereinafter referred to as "Hollingsworth") in view of Rice (US 7334763, hereinafter referred to as "Rice")
Regarding claim 9, Hollingsworth fails to disclose further comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface.’
However, Rice teaches comprising an accessory hook extending from a front face of the hanger base for supporting one or more items on the pegboard surface.’
(see annotated figure F of Fig. 4 of Rice below)

Annotated figure F from Rice


    PNG
    media_image6.png
    665
    1038
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hollingsworth in view of Rice because of the following rationales.  First, the hook structure being already a well-known conventional structure, thus it is quite obvious for a person of ordinary skill in the art to provide more than one hook to bracket assembly for displaying retail items onto pegboards.  Second, Rice expressly describes in col. 8, lines 6-9 of the motivation for having the second bar member 40 with the second end 44, i.e. for fitted with an information device 65 to provide identification and pricing of the displayed merchandise .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wall (US 20160341232) teaches grommets use with a perforated hardboard system with holes and hooks.  Ziegler (US 4026508) teaches a hanger bracket for mounting items to perforated board with several channels/recesses/holes.  McMaster-Carr push/pin captive panel screw online product page (https://www.mcmaster.com/93040A110/) teaches of a grommet/plunger combination for use as fastening solutions with advantage of quick lock and unlock/release. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DING Y TAN/Examiner, Art Unit 3632                                                    


/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.84(m).